UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7432 East Tierra Buena Lane, Suite 102 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (877) 659-6007 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on May 12, 2015, was 43,626,598 not including 635,356 shares authorized but unissued. Table of Contents TABLE OF CONTENTS Part I – Financial Information Page Item 1. Condensed Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative andQualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II – Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. DefaultsUpon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 32 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements GUARDIAN 8 HOLDINGS Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $478 and $4,978 as of March 31, 2015 and December 31, 2014 Prepaid loan costs Prepaid expenses, other Inventory Total current assets Fixed assets, net of accumulated depreciation of $131,856 and $116,863 as of March 31, 2015 and December 31, 2014 Website, net of accumulated amortization of $23,434 and $23,434 as of March 31, 2015 and December 31, 2014 - - Patent, net of accumulated amortization of $4,998 and $4,698 as of March 31, 2015 and December 31, 2014 Rent and Utility Deposits Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued interest Related Unrelated Notes payable and debentures Related Unrelated Total current liabilities Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; issued and outstanding of 43,651,598 and 41,416,113 at March 31, 2015 and December 31, 2014 Common stock owed but not issued: 610,356 and 1,127,859 at March 31, 2015 and December 31, 2014 Paid in capital Accumulated deficit (15,256,391 ) (13,511,976 ) Total stockholders’ deficit (4,343,198 ) (3,472,371 ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents GUARDIAN 8 HOLDINGS Consolidated Statement of Operations (Unaudited) For the Three Months Ended For the Three Months Ended March 31, March 31, Revenues $ $ Cost of sales Gross profit Depreciation and amortization General and administrative expenses Total operating expenses Loss from operations ) ) Other (expense): Interest expense ) ) Loss before income tax ) ) Provision for Income tax expense - - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Guardian 8 Holdings Consolidated Statement of Stockholders’ Equity For the Period from January 1, 2014 to March 31, 2015 (Unaudited) Common Stock Issued Common Stock Owed but Not Issued Paid in Accumulated Total Stockholders’ Shares Amount Shares Amount Capital Deficit Equity Balance, January 1, 2014 $ ) $ ) Issuance of common stock previously owed ) ) - - - Common stock issued for compensation - Common stock issued for services - Common stock issued for director fees 60 - Conversion of debentures payable and interest into common stock - - - Discounts on notes payable - Private placement fees - Net loss for the year - ) ) Balance December 31, 2014 $ ) $ ) Issuance of common stock previously owed ) ) - - - Common stock issued for services - - - Common stock sold for cash - - Exercise of warrants - - Revaluation of debenture related warrants Revaluation of general warrants Common stock issued for debenture interest 30 - Net loss for the three months - ) ) Balance, March 31, 2015 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Guardian 8 Holdings Consolidated Statement of Cash Flows (Unaudited) For the Three Months Ended For the Three Months Ended March 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used) from operating activities: Stock issued for services Stock issued for compensation - Stock issued as debenture interest payment - Depreciation and amortization Revaluation of general warrants - Amortization of discount on notes payable and debentures Change in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses Deposits on inventory - ) Inventory ) Accounts payable and accrued expenses Deferred revenue ) Accrued interest Net cash (used) by operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) - Net cash (used) by investing activities ) - Cash flows from financing activities: Proceeds from common stock sales - Proceeds from exercising warrants Proceeds from notes payable, related parties - Proceeds from notes payable, unrelated party - Proceeds from bank line of credit - Cash flows from financing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ - $ - Income taxes paid $ - $ - Stock issued for services $ $ Number of shares issued for services Stock issued for compensation $ - $ Number of shares issued for compensation - Revaluation of warrants $ $ - Stock issued for debenture interest $ $ - Number of shares issued for debenture interest - The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents Guardian 8 Holdings Notes to Consolidated Financial Statements Note 1 – Company Organization and Summary of Significant Accounting Policies Organization Guardian 8 Corporation (“Guardian 8”) was incorporated in Nevada on June 8, 2009 as Guardian 6 Corporation.In August of 2009, the Company changed its name to Guardian 8 Corporation.The Company’s principle offices are located in Scottsdale, Arizona. Effective November 30, 2010, we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company with its common stock registered with the United States Securities and Exchange Commission.The Company merged into a newly formed wholly owned subsidiary of Global Risk, with the Company being the surviving corporation.Post merger, Global Risk changed its name to Guardian 8 Holdings. Basis of presentation Effective July 1, 2013 the Company transitioned from reporting as a development stage entity to an operating entity as revenues became sustainable with product sales.These interim financial statements are condensed and should be read in conjunction with the Company’s December 31, 2014 annual statements included in the Form 10-K filed on March 31, 2015.Interim disclosures generally do not repeat disclosures in the annual statements. Principles of consolidation For the three months ended March 31, 2015 and 2014, and for the year ended December 31, 2014, the Company was consolidated with its wholly-owned subsidiary, Guardian 8 Corporation.All material intercompany transactions and accounts have been eliminated. Cash and cash equivalents Cash and cash equivalents include all cash balances in non-interest bearing accounts and money-market accounts. The Company places its temporary cash investments with quality financial institutions.At times such investments may be in excess of Federal Deposit Insurance Corporation (FDIC) insurance limit. The Company does not believe it is exposed to any significant credit risk on cash and cash equivalents. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents.As of March 31, 2015 and December 31, 2014, there were cash equivalents of $131,475 and $491,988, respectively. Inventory During the first quarter of 2014, the Company accepted the delivery of 1,396 units of its ProV2 from its contract manufacturer.These deliveries were part of the Company’s initial purchase orders totaling 11,800 units.The terms for the purchase of the product require 50% prepayment at the time of order, and the remaining 50% is paid prior to shipment to the United States.As of March 31, 2015, the Company has paid for and received all deliveries associated with initial purchase orders.No additional purchase orders are pending.As of March 31, 2015 there are approximately 10,800 units in stock. We believe this inventory will be adequate to fulfill orders for the next twelve months. Inventories are priced at the lower of cost, determined on a first-in, first-out basis, or market.Inventories include the cost of inbound shipping, duty and receiving inspection.Inventory obsolescence is examined on a regular basis.Currently there are no inventories considered obsolete. Accounts receivable Accounts receivable are customers outstanding balances carried on a gross basis less allowance for doubtful accounts.Management estimates the allowance for doubtful accounts based on existing economic conditions, the financial conditions of our customers, and the amount and age of past due accounts.Receivables are considered past due if full payment is not received by the contractual due date.Past due accounts are generally written off against the allowance for doubtful accounts only after all collection attempts have been exhausted.We review these policies on a quarterly basis and based on these reviews, we believe we maintain adequate reserves.At March 31, 2015 and December 31, 2014, the allowance for doubtful accounts was $478 and $4,978, respectively. Interest is not accrued on overdue accounts receivable. 7 Table of Contents Revenue recognition Revenues are recognized in accordance with ASC subtopic 605-10, “Revenue Recognition”.The Company recognizes revenue from sales of product upon delivery to its customers where the fee is fixed or determinable, and collectability is probable. Cash payments received in advance are recorded as deferred revenue.Extended warranties are recorded as deferred revenue and amortized according to the number of months in service.Revenue for the three months ended March 31, 2015 and 2014 were $47,881 and $5,045, respectively. Warranty The Company offers a 90-day limited warranty on its core product with an opportunity to upgrade to a one year limited warranty (for a fee) on the device.These fees are intended to cover the handling and repair costs and include a profit.One year extended warranties that provide additional coverage beyond the limited warranty are offered for specified fees. Revenue derived from the sale of extended warranties are deferred and amortized over the duration of the warranty period.As of March 31, 2015 and December 31, 2014, the Company’s deferred revenue totaled $8,406 and $4,513, respectively.Extended warranty expense for the three months ended March 31, 2015 and 2014 was $516 and $577, respectively. Research and development costs The Company expenses all costs of research and development as incurred. Research and development expenses included in general and administrative expenses totaled $52,596 and $28,790 for the three months ended March 31, 2015 and 2014, respectively. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.All adjustments that, in the opinion of management, are necessary for a fair presentation for the periods presented have been reflected as required by Regulation S-X, Rule 10-01.Adjustments include appropriate estimates for arrangements normally determined or settled at year-end.All adjustments are of a normal and recurring nature. Property and equipment Property and equipment are stated at cost.Major improvements are charged to the asset accounts while replacements, maintenance and repairs which do not improve or extend the lives of respective assets are expensed. The Company depreciates its property and equipment for the financial reporting purposes using the straight-line method based on the following useful lives of the assets: Equipment 2-5 years Tooling 10 years Leasehold improvements Life of lease Furniture and fixtures 5years Fair value of financial instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of March 31, 2015 and December 31, 2014. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, accounts receivable, accounts payable and debentures payable and related accrued interest.Fair values were assumed to approximate carrying values because they are short term in nature and their carrying amounts approximate fair values or they are payable on demand.See Note 13 for further details. Impairment of long-lived assets ASC 360, “Accounting for the Impairment of Long-Lived Assets to be Disposed Of”, requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost-carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future new cash flows expected to result from the asset, including eventual disposition.If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value.The Company did not have any impaired assets as of March 31, 2015 or December 31, 2014. 8 Table of Contents Net loss per share Net Loss per share is provided in accordance with ASC 260-10, “Earnings Per Share” that requires the reporting of both basic and diluted earnings (loss) per share.Basic earnings (loss) per share is computed by dividing the earnings (loss) available to common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings (loss) per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock.In accordance with ASC 260-10, any anti-dilutive effects on net income (loss) per share are excluded.For the three months ended March 31, 2015 and 2014, the denominator in the diluted earnings per share computation is the same as the denominator for basic earnings per share due to the anti-dilutive effect of the warrants on the Company’s net loss.Diluted earnings (loss) per share is not presented since the effect of the assumed conversion of warrants would have an anti-dilutive effect. Potential common shares as of March 31, 2015 that have been excluded from the computation of diluted net loss per share amounted to 22,593,423 from warrants and 13,650,000 from conversion of debentures. Potential common shares as of March 31, 2014 that have been excluded from the computation of net loss per share amounted to 13,854,621 from warrants. Income taxes The Company follows ASC subtopic 740-10, “Accounting for Income Taxes”, for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change.See Note 14 for further details. Recent pronouncements The Company has evaluated all new accounting pronouncements as of the issue date of these financial statements and has determined that none have or will have a material impact on the financial statements or disclosures. Note 2 – Going Concern The accompanying condensed consolidated financial statements have been prepared in conformity with generally accepted accounting principles and under the assumption that the Company will continue as a going concern, which contemplates the recoverability of assets and the satisfaction of liabilities in the normal course of business.As of March 31, 2015, the Company has an accumulated deficit of $15,256,391, and the Company’s current liabilities exceed current assets by $4,634,349. The Company’s activities since inception have been financially sustained by issuance of common stock, debentures, and related party loans. The Company intends to raise additional funding to continue its operations through contributions from the current shareholders and stock issuance to other investors and additional investment in debentures. The ability of the Company to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately, the achievement of significant operating revenues.The accompanying financial statements do not include any adjustments that might be required should the Company be unable to recover the value of its assets or satisfy its liabilities. Note 3 – Prepaid loan costs During the year ended December 31, 2013, the Company issued notes payable that include a three-year warrant for each $1.00 of principal covered in the notes.The warrants are exercisable at $0.40 per share (See Note 7).The warrants issued were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $284,914.The loan costs have been amortized over the life of the notes, which expired on April 30, 2014. Subsequent to the quarter end, the expiration dates for all outstanding notes payable were extended to July 15, 2014.As of March 31, 2015 these prepaid loan costs have been fully amortized. During the three months ended March 31, 2014, the Company issued notes payable that included a three-year warrant for each $1.00 of principal covered in the notes.The warrants are exercisable at $0.50 per share (See Note 7).The warrants were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $154,881.The loan costs have been amortized over the life of the notes, which expire on July 15, 2014.The balance in prepaid loan costs was $151,440 as of March 31, 2014.As of March 31, 2015 these prepaid loan costs have been fully amortized. 9 Table of Contents On May 27, 2014, the Company issued convertible senior secured debentures (See Note 8).From these debentures, the Company incurred loan costs in the amount of $632,786, which are being amortized over eighteen months, which is the period for which the debentures are due.As of March 31, 2015 and December 31, 2014, the balance on these prepaid loan costs was $276,840 and $382,305, respectively. On June 2, 2014, the Company issued convertible senior secured debentures (See Note 8).From these debentures, the Company incurred loan costs in the amount of $177,153, which are being amortized over eighteen months, which is the period for which the debentures are due.As of March 31, 2015 and December 31, 2014, the balance on these loan costs was $75,521 and $104,966, respectively. Note 4 – Property and equipment Property and equipment consists of the following: March 31, December 31, Equipment $ $ Tooling Computer equipment Warehouse equipment Leasehold Improvements Furniture and fixtures Less accumulated depreciation $ $ Depreciation expense was $21,300 and $19,962 during the three months ended March 31, 2015 and 2014, respectively. Note 5 – Deposits on inventory and inventory in transit As of March 31, 2015 the Company had no outstanding deposits on inventory or prepaid inventory in transit.On December 31, 2014 the Company had prepaid inventory of $22,674 which was in transit from the manufacture and received in January 2015. Note 6 – Bank line of credit On January 17, 2014, the Company entered into a revolving line of credit agreement with Cornerstone Bank, N.A.The agreement provided for an aggregate of up to $700,000 (which was increased to $900,000 on April 28, 2014) at any time outstanding pursuant to a revolving line of credit and matured on January 16, 2015.The agreement was secured by inventory, work in process, accounts receivable, a letter of credit, and was personally guaranteed by the Company’s Chief Executive Officer/President.Borrowings bear interest at 6% per annum, with monthly interest payments to be paid by the Company. As part of the agreement, the Company entered into a Letter of Credit Rights Control Agreement with F&M Bank & Trust Company.Per this agreement, if the Company were to default on the line of credit, F&M Bank & Trust Company would then be held liable from Cornerstone Bank, N.A. for the payment of the line of credit.In addition, the Company would then owe the amount disbursed to F&M Bank & Trust Company. As of March 31, 2015 and December 31, 2014 there were no amounts owed on this Bank line of credit.Interest paid was $0 and $7,875 during the three months ended March 31, 2015 and 2014, respectively. Note 7 – Notes payable On September 1, 2013, the Company had a total of $615,000 of the original $650,000 in notes payable outstanding to its CEO and directors, with an additional $33,933 owed in accrued interest.This debt, previously due on September 1, 2013 through November 30, 2013, was exchanged for three new unsecured notes payable totaling $648,933 as detailed in the table below.Each of these notes matured on April 30, 2014, bear interest at 12% per annum, and included a three-year warrant for every $1.00 of principal amount of each note.The warrants are exercisable at $0.40 per share.The notes were subsequently extended with a due date of July 15, 2014. Issue Date Interest Rate Current Due Date Amount September 1, 2013 % July 15, 2014 $ September 1, 2013 % July 15, 2014 September 1, 2013 % July 15, 2014 Total $ 10 Table of Contents On September 1, 2013 the Company issued a note payable in the amount of $45,000 from a related party in exchange for outstanding invoices owed for engineering services provided in the first nine months of the year.The note is unsecured, bears interest at 12% per annum, was payable on April 30, 2014, and included a three-year warrant for each $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share.The note was subsequently extended with a due date of July 15, 2014. On September 18, 2013, the Company issued a note payable to the CEO and president of the Company in the amount of $50,000.The note was unsecured, bears interest at 12%, was payable on April 30, 2014, and included a three-year warrant for each $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share.The note was subsequently extended with a due date of July 15, 2014. On September 19, 2013, the Company issued a note payable to a related party in the amount of $30,000.The note was unsecured, bears interest at 12%, was payable on April 30, 2014, and included a three-year warrant for each $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share.The note was subsequently extended with a due date of July 15, 2014. On September 19, 2013, the Company issued a note payable to a related party in the amount of $250,000.The note was unsecured, bears interest at 12%, was payable on April 30, 2014, and included a three-year warrant for each $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share. The note was subsequently extended with a due date of July 15, 2014. On September 30, 2013, the Company issued a note payable in the amount of $100,000.The note was unsecured, bears interest at 12%, was payable on April 30, 2014, and included a three-year warrant for each of $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share. The note was subsequently extended with a due date of July 15, 2014. As of December 31, 2013, the Company had notes payable of $1,123,933 and accrued interest of $42,158.All amounts were due within twelve months.The Company also recognized $296,524 of loan fees associated with the notes payable issued during the year ended December 31, 2013.The loan fees were amortized over the term of the notes payable. On February 12, 2014, the Company issued a note payable in the amount of $50,000 to a related party.The note was unsecured, bears interest at 12%, was payable on July 15, 2014, and included a three-year warrant for each of $1.00 of principal included in the note.The warrants are exercisable at $0.50 per share. On February 24, 2014, the Company issued a note payable in the amount of $25,000 to a related party.The note was unsecured, bears interest at 12%, was payable on July 15, 2014, and includes a three-year warrant for each of $1.00 of principal included in the note.The warrants are exercisable at $0.50 per share. On February 24, 2014, the Company issued a note payable in the amount of $400,000 to a related party.The note was unsecured, bears interest at 12%, was payable on July 15, 2014, and included a three-year warrant for each of $1.00 of principal included in the note.The warrants are exercisable at $0.50 per share. On February 24, 2014, the Company issued a note payable in the amount of $25,000 to an unaffiliated Company.The note was unsecured, bears interest at 12%, was payable on July 15, 2014, and included a three-year warrant for each of $1.00 of principal included in the note.The warrants are exercisable at $0.50 per share. As of March 31, 2014, the Company had notes payable of $1,623,933 and accrued interest of $83,115.All amounts were due within the next year.These notes and related accrued interest were paid off in June 2014. On April 18, 2014, the Company issued a note payable in the amount of $90,000 to related party.The note was unsecured, bearing interest at 12% and was payable on July 15, 2014. The note and related accrued interest were paid off in June 2014. On May 9, 2014, the Company issued a note payable in the amount of $25,000 from related party.The note was unsecured, bearing interest at 12% and was payable on July 15, 2014. The note and related accrued interest were paid off in June 2014. Notes payable balances were $0 as of March 31, 2015 and December 31, 2014. Total interest expense on notes payable was $0 and $46,907 for the three months ended March 31, 2015 and 2014, respectively. 11 Table of Contents The following summarizes the outstanding unsecured notes payable as of March 31, 2014: Issue Date Interest Rate Current Due Date Amount September 1, 2013 % July 15, 2014 $ September 1, 2013 % July 15, 2014 September 1, 2013 % July 15, 2014 September 1, 2013 % July 15, 2014 September 18, 2013 % July 15, 2014 September 19, 2013 % July 15, 2014 September 19, 2013 % July 15, 2014 September 30. 2013 % July 15, 2014 February 12, 2014 % July 15, 2014 February 24, 2014 % July 15, 2014 February 24, 2014 % July 15, 2014 February 24, 2014 % July 15, 2014 Total $ These notes payable were paid June 2, 2014 from proceeds of the sale of debentures. Note 8 – Convertible Senior Secured Debentures The Company issued the following convertible Senior Secured Debentures: 1Closing 2nd Closing 1. Date of issuance May 27, 2014 June 2, 2014 2. Gross amount of debentures $ $ 3. Term 18 Months 18 Months Due November 30, 2015 DueNovember 30, 2015 4. Interest rate 8% 8% fromMay 27, 2014 fromJune 2, 2014 1st Closing 2nd Closing 5. Class C warrants to debenture holders: Number issued Exercise priceper share * $ $ Term 5 years 5years *- The exercise price was reduced to $0.50 as of March 10, 2015 due to the sale of shares in accordance with the requirements of the debenture agreements. 6.Conversion Rights.The debentures may be converted by each buyer commencing on the 91st day following closing and through maturity, either in whole or in part, up to the full principal amount and accrued interest thereunder into shares of common stock at $0.50 per share. The Company may force conversion of the debentures into shares of common stock at $0.50 per share, either in whole or in part, if the closing sale price of shares of common stock during any ten consecutive trading days has been at or above $1.00 per share. In the event the average closing price of the common stock for the ten trading days immediately preceding, but not including, the maturity date of the debentures is equal to or greater than $0.80, then on the maturity date, the buyers must convert all remaining principal due under the debentures. Upon conversion of the debentures, an additional Class C Warrant will be issued under the same terms and same amount as the warrants issued in the debenture sale. 12 Table of Contents 7. Security of Debentures. The debentures are guaranteed, pursuant to “Secured Guaranty” and “Pledge and Security Agreement by Guardian 8 Corporation and secured interest in all of the assets of the Company and Guardian 8 Corporation. 8. Registration Rights. The Company has agreed to file a “resale” registration statement with the Securities and Exchange Commission covering all shares of common stock underlying the debentures and Class C warrants within 90 days of the final closing, on or before August 31, 2014, and to maintain the effectiveness of the registration statement for five years, or until all securities have been sold or are otherwise able to be sold pursuant to Rule 144.We agreed to use reasonable best efforts to have the registration statement declared effective within 120 days of the filing date. The Company would have been obligated to pay to investors liquidated damages equal to 1.0% per month in cash for every thirty day period up to a maximum of six percent, (i) that the registration statement has not been filed after the filing date, (ii) following the effectiveness date that the registration statement has not been declared effective; and (iii) as otherwise set forth in the financing agreements.On October 29, 2014 the Company’s registration statement was declared effective. 9.Valuation of Warrants.The warrants issued with the debentures were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amounts of $1,404,155 for the first closing and $468,052 for the second closing. The assumptions used in the pricing model were:term 5 years, risk free interest rate 1.56% - 1.60%, volatility 116.50% - 116.74%, trading price $0.45 - $0.50, and exercise price $0.60.A $1,872,207 discount on the debenture was recorded and is being amortized into interest expense over the eighteen-month life of the debenture using the interest method. As of December 31, 2014, $751,698 was amortized into interest expense and the remaining discounts were $1,120,509.As of March 31, 2015, $1,063,734 was amortized into interest expense and the remaining discounts were $808,473.$295,000 of the debentures were to related parties. On March 1, 2015 the first interest payment on these debentures became due and payable in the amount of $413,974.The company requested and received consent from fourteen of the twenty-six remaining debenture holders to defer their cash payment of $288,384 to May 1, 2015.The remaining twelve debenture holders elected to be paid in restricted common shares valued at $125,591.251,182 shares were authorized and 220,826 were issued in March 2015.The remaining 30,356 shares are owed but not issued as of March 31, 2015. Note 9 – Patents In June of 2009, concurrent with the Company’s incorporation, one of its officers and directors, agreed to transfer all rights, title and interest in the patent he held for a personal security device. The cost of the patent is being amortized over the 20-year life of the patent. The Company hired a patent attorney specializing in products for the security industry to assist in filing additional utility and technology patents for its new enhanced non-lethal products.As of March 31, 2015, the costs paid to attorneys for the filings, drawings, and research totaled $34,120.These costs have been capitalized and are being amortized over the 20-year life of the patents once issued and placed into service. Note 10 – Stockholders’ equity On January 1, 2014, there were 37,274,292 common shares issued and outstanding, 2,855,979 common shares owed but not issued, and no preferred shares issued.As of March 31, 2014, all of the shares owed but not issued, except 325,000 not yet earned by a consultant, were issued to their respective parties. On February 3, 2014, the Company authorized and recognized the expense for 325,000 shares of common stock, valued at $130,000 to an outside consultant pursuant to an agreement with the consultant.These shares were owed but not issued as of March 31, 2015. On February 3, 2014, the Company authorized and recognized the expense for 98,039 shares of common stock, valued at $50,000 to an outside consultant pursuant to an agreement with the consultant.These shares were issued in May 2014. On March 31, 2014, the Company authorized and recognized the expense for the issuance of 104,000 shares of common stock, valued at $53,040 to its Interim CFO pursuant to the terms of her consulting agreement.These shares were issued in May 2014. On March 31, 2014, the Company authorized and recognized the expense for the issuance of 150,000 shares of common stock, valued at $76,500 to its CEO pursuant to the terms of his employment agreement.These shares were issued in May 2014 On May 20, 2014, the Company authorized, issued and recognized the expense for 60,000 shares of common stock, valued at $30,600 to a board member. 13 Table of Contents On June 18, 2014, the Company authorized 200,000 shares of common stock to its interim CFO per the terms of her new employment contract (See Note 15).The associated expense recognized during the second quarter of 2014 was $96,020.These shares were issued in the second quarter of 2014. On June 30, 2014, the Company authorized and recognized the expense for the issuance of 105,000 shares of common stock, valued at $49,350 to its interim CFO per her new employment contract (See Note 15).These shares were issued in the third quarter of 2014. On August 1, 2014 the Company authorized and recognized the expense for the issuance of 9,375 shares of common stock, valued at $4,125 to an employee.These shares were issued in the fourth quarter of 2014. On September 8, 2014 the Company authorized and recognized the expense for the issuance of 26,230 shares of common stock, valued at $16,000 to a consultant.These shares were issued in the fourth quarter of 2014. On September 30, 2014, the Company authorized and recognized the expense for the issuance of 105,000 shares of common stock, valued at $58,800 to its interim CFO per her new employment contract (See Note 15).These shares were issued in the fourth quarter of 2014. On October 8, 2014 the Company authorized and recognized the expense for the issuance of 26,667 shares of common stock, valued at $16,000 to a consultant.These shares were issued in the fourth quarter of 2014. On November 8, 2014 the Company authorized and recognized the expense for the issuance of 36,774 shares of common stock, valued at $16,000 to a consultant.These shares were issued in the fourth quarter of 2014. On November 13, 2014 the Company authorized and recognized the expense for the issuance of 12,000 shares of common stock, valued at $5,100 to an employee.These shares were issued in the fourth quarter of 2014. During the fourth quarter of 2014, by request from debenture owners that their debentures be converted, the Company issued 350,000 shares pursuant to the terms of the debenture agreements.The shares valued at $175,000 were issued as of December 31, 2014.In addition, 7,507 shares valued at $3,754 were issued for accrued interest through the date of conversion. On December 31, 2014, the Company authorized 335,000 shares of its common stock to six non-employee directors for director fees.The services were valued at $157,192.These shares were owed but not issued as of December 31, 2014 and were subsequently issued in February 2015. On December 31, 2014, the Company authorized 200,000 shares of its common stock to its CEO as a bonus for services performed for the Corporation.These shares were valued at $94,000.These shares were owed but not issued as of December 31, 2014 and were subsequently issued in February 2015. On December 31, 2014, the Company authorized and recognized the expense for the issuance of 105,000 shares of common stock, valued at $49,350 to its Interim CFO pursuant to the terms of her consulting agreement.These shares were owed but not issued as of December 31, 2014 and were subsequently issued in February 2015. Effective December 31, 2014, 162,859 shares of common stock became issuable to members of the Company’s executive and sales teams for their efforts during the fiscal year. The expense associated with these grants totaled $76,544.These shares were owed but not issued as of December, 31, 2014 and were subsequently issued in February 2015. During the year ended December 31, 2014, the Company corrected an error in a warrant exercise by decreasing 5,000 shares that were unissued. As of December 31, 2014, there were 41,416,113 common shares issued and outstanding, 1,127,859 common shares owed but not issued, and no preferred shares issued. During the first quarter of 2015, the Company issued 802,859 shares which were previously owed but not issued. During the first quarter of 2015, the Company authorized 255,000 shares, valued at $122,250 for services.105,000 shares were authorized in accordance with the interim CFO agreement and 150,000 were authorized for a consultant.As of March 31, 2015, these shares were owed but not issued. 14 Table of Contents On March 10, 2015, the Company authorized and subsequently issued 1,096,800 shares for $548,400 cash.These shares were purchased by and issued to executives and members of the Board of Directors of the Company.As a result of the cash sale of 1,096,800 shares at $.50 per share and a warrant with an exercise price of $.50, we are required to ratchet down all Class A, B and C warrants.The revaluation of 5,678,750 Class A three-year warrants, originally issued in 2012 and 2013, in the amount of $33,189 will be recorded as additional interest expense over approximately 15 months.$1,106 relating to Class A warrants was expensed as of March 31, 2015.The revaluation of 5,678,750 Class B five-year warrants, originally issued in 2012 and 2013, in the amount of $119,848 will be recorded as additional interest expense over approximately thirty-nine months.$3,995 relating to Class B warrants was expensed as of March 31, 2015.The revaluation of 7,175,000 Class C five-year warrants, originally issued in June 2014, in the amount of $42,895 has been recorded as additional discount on the debentures and amortized over the remaining eight and one-half months to the original maturity date of the debentures.$2,523 relating to Class C warrants was amortized as of March 31, 2015. The Company also authorized and issued 115,000 upon the exercise of warrants and received $28,750 cash. In addition, during the first quarter of 2015, the Company authorized 251,182 shares and issued 220,826 shares in payment of interest on debentures due March 1, 2015.The remaining 30,356 shares are owed but are unissued as March 31, 2015.The 251,182 shares were valued at $125,591. As of March 31, 2015, there were 43,651,598 common shares issued and outstanding, 610,356 common shares owed but not issued, and no preferred shares issued. Note 11 – Options and warrants Options As of March 31, 2015 and December 31, 2014 there are no outstanding options. Warrants On January 1, 2014, there were 13,376,623 warrants outstanding. During the year ended December 31, 2014, there were no warrants exercised.During the first quarter of 2015, 115,000 warrants were exercised at $0.25 per warrant. In conjunction with the sale of 1,096,800 shares of common stock for $548,400 in the first quarter 2015, the Company issued 1,096,800 warrants to purchase common shares at $0.50 for a period of five years.These shares and warrants were purchased by and issued to executives and members of the Board of Directors of the Company. As a result of the $0.50 unit offering, the Company was required to adjust the exercise price on all of its Class A, B and C warrants (18,532,500 warrants in the aggregate) down to $0.50.See Note 10 for the explanation of the revaluation of the Class A, B and C warrants. A summary of warrants as of March 31, 2015 is as follows: Number of Options Weighted Average Exercise Price of Options Number of Warrants Weighted Average Exercise Price of Warrants Outstanding 1/01/2015 - $
